PER CURIAM: *
Timothy Pryer, a Mississippi inmate appearing pro se, sued various public officials, requesting their removal from office. In a thorough and convincing Memorandum Opinion entered May 20, 2008, the district court explained why this action is entirely frivolous. The court dismissed with prejudice for failure to state a claim.
Essentially for the reasons given by the district court, we DISMISS the appeal as frivolous. See 5th Cik. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.